Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 07/19/2021. Currently, claims 1-6 are pending in the application. Claims 1-5 are withdrawn from Consideration.

Election/Restrictions

Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2021.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 


A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takanashi et al (US 20060105544 A1).

Regarding claim 6, Figures 1-8 of Takanashi disclose a processing method of a workpiece using a protective film agent for laser dicing ([0022]), the processing method comprising: 
a protective film forming step of forming a protective film (24, [0058]) through applying the protective film agent for laser dicing that includes a solution in which at least a water-soluble resin, an organic solvent, and an ultraviolet absorber are mixed ([0013]) and in which content of sodium of the solution is equal to or lower than 100 parts per billion (considering no sodium absorber is used, in that case the amount is 0, [0045]) in weight ratio on a front surface side of the workpiece having, on the front surface side thereof, a device region in which a device (22) is disposed in each of a plurality of regions marked out by a plurality of planned dividing lines (23, [0056] and  [0080]) that intersect and a peripheral surplus region that surrounds the device region; 
a laser processing step ([0061]) of irradiating the front surface side of the workpiece after the protective film forming step with a laser beam with such a wavelength as to be absorbed by the workpiece and processing the workpiece along the plurality of planned dividing lines; and 
.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Takanashi et al (US 20060105544 A1) in view of Shimizu et al (US 20060078821 A1).

Regarding claim 6, Figures 1-8 of Takanashi disclose a processing method of a workpiece using a protective film agent for laser dicing ([0022]), the processing method comprising: 
a protective film forming step of forming a protective film (24, [0058]) through applying the protective film agent for laser dicing that includes a solution in which at least a water-soluble resin, an organic solvent, and an ultraviolet absorber are mixed ([0013]) and, a device region in 
a laser processing step ([0061]) of irradiating the front surface side of the workpiece (2) after the protective film forming step with a laser beam with such a wavelength as to be absorbed by the workpiece and processing the workpiece along the plurality of planned dividing lines ([0080]); and a cleaning step of cleaning the front surface side of the workpiece after the laser processing step ([0021]).

Takanashi does not explicitly teach that the protective film in which content of sodium of the solution is equal to or lower than 100 parts per billion in weight ratio on a front surface side of the workpiece having, on the front surface side thereof.

However, Shimizu is a pertinent art which teaches a resin composition used for wafer processing, wherein Shimizu teaches that such resin contains contaminate such as sodium and it is a goal to keep such impurity to the lowest level such as less than 100 ppb (parts per billion) in order to produce semiconductor device without contaminant ([0030]-[0032]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the protective film in which content of sodium of the solution is equal to or lower than 100 parts per billion in weight ratio on a front surface side of the workpiece having, on the front surface side thereof in the method of Takanashi in order to 



Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        07/30/2021